Citation Nr: 0844176	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  02-11 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1979, and from April 1984 to September 1989.

Procedural history

This matter originally came to the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This matter has since been before the Board on multiple 
occasions, most recently in December 2007.  At that time, the 
Board issued a decision granting service connection for 
dysthymia.  The Board remanded the sole remaining issue on 
appeal - entitlement to a total rating based on individual 
unemployability - to the RO pending the assignment of an 
initial disability rating for the veteran's psychiatric 
disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (regarding inextricably intertwined claims).

While the matter was in remand status, in a January 2008 
rating decision, the RO granted service connection for major 
depressive disorder and adjustment disorder with depressed 
mood and assigned an initial 10 percent disability rating, 
effective March 8, 2000.  The veteran was duly notified of 
the RO's decision in a letter dated January 29, 2008.  The 
record now before the Board contains no indication that the 
veteran has appealed the downstream elements of the rating or 
effective date; thus, such matters are not currently in 
appellate status.  

As set forth in more detail below, another remand of this 
matter is required.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Clarification of representation

The Board notes that the veteran has had multiple 
representatives throughout the course of this appeal, most 
recently the Paralyzed Veterans of America (PVA).  In 
September 2008, however, PVA notified VA that it had 
withdrawn its representation of the veteran, effective 
immediately.  In an October 2008 letter, the Board afforded 
the veteran the opportunity to appoint another 
representative.  In November 2008, the veteran responded that 
he wished to represent himself.  

Pending claims

In previous March 2007 and December 2007 decisions, the Board 
noted that in February 2007, the veteran's then-
representative indicated that the veteran wished to reopen 
his previously denied claim of service connection for 
residuals of a gunshot wound of the left foot.  The Board 
twice referred this matter to the RO for appropriate action.  
A review of the record contains no indication that the RO 
has, as yet, addressed this matter.  

Additionally, in its December 2007 decision, the Board noted 
that in a September 2007 letter, the veteran appeared to 
indicate that he wished to reopen his previously denied claim 
of service connection for hypertension.  The Board referred 
this matter to the RO for appropriate action.  A review of 
the record contains no indication that the RO has, as yet, 
addressed this matter.  

These matters are again referred to the RO for appropriate 
action.  


REMAND

Since this matter was last considered by the RO in the August 
2008 Supplemental Statement of the Case, additional evidence 
has been associated with the record.  The veteran has not 
waived initial RO consideration of this additional evidence.  
Because such evidence includes material potentially relevant 
to the issue on appeal, a remand is now required.  See 38 
C.F.R. § 20.1304 (2008).

In addition, the Board notes that the record on appeal 
appears to be incomplete.  In that regard, the veteran 
apparently applied for disability benefits from the Social 
Security Administration (SSA).  The record shows that the RO 
contacted SSA in September 2002 and requested copies of 
records pertaining to the veteran's claim.  SSA responded 
that the veteran's file was in the Office of Hearings and 
Appeals and that they were unable to obtain the file at that 
time.  SSA requested that VA resubmit the request in 90 days.  
The record contains no indication that such request was 
resubmitted.  Under these circumstances, the RO must make 
another attempt to obtain pertinent records from the SSA.  
See 38 C.F.R. § 3.159(c) (2008) (providing that VA has a duty 
to request information and pertinent records from other 
Federal agencies, when on notice that such information 
exists).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  After conducting any necessary 
notification and development action, the 
RO should adjudicate the pending claims 
discussed above in the Introduction 
portion of this Remand.  If the benefits 
sought are not granted, the veteran 
should notified of the decision and his 
appellate rights and offered the 
appropriate period of time to respond.

2.  The RO should contact SSA and obtain 
a copy of any decision regarding the 
veteran's claim for disability benefits, 
as well as any medical records used in 
reaching its determination.

3.  After undertaking any additional 
development deemed necessary, the RO 
should again review the veteran's claim 
for a total rating based on individual 
unemployability due to service-connected 
disabilities, considering all the 
evidence of record.  If the benefit 
sought on appeal is not granted, the 
veteran should be issued a supplemental 
statement of the case, and be afforded 
the appropriate period of time to 
respond.

Thereafter, the case should be returned to the Board, if in 
order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



